I cannot concur in the disposition of this case made by the foregoing opinion.
Provisions of the specifications, which constitute a part of the contract to be particularly noticed in our present inquiry, are the following:
"All labor to be done in the most thoro and workmanlike manner. . . .
"No certificate given or payment made under the contract nor the occupancy of the premises, either partial or entire, by the owner, shall be conclusive evidence of the performance of the contract, either wholly or in part, and no payment shall be construed to be an acceptance of the work or improper materials. The contractor is to make good any defects arising or discovered in his work within one year after the completion or acceptance of the same but no payments or certificates, either final or otherwise, shall be construed to relieve the contractor from this obligation, nor as a waiver of specific obligation which the contractor may assume as to the durability of his work."
The controlling portions of the trial court's formal findings upon which its conclusion is rested are, in substance, that Larson failed to lay the corridor floors in a workmanlike manner; and because thereof the colormix layer is loosened from the concrete layer on which it rests and is badly cracked and checked. It is plain from the evidence that the floors are in a very bad condition and not at all up to the standard contemplated by the specifications. Whether this is the result of defective specifications or of defective workmanship in construction is the principal question in this case; it being contended in behalf of Larson that it is the result of *Page 421 
defective specifications, in that the one inch layer of uncolored concrete and the one-half inch layer of colormix concrete cannot be so laid as to make the two adhere to each other; while it is contended in behalf of the district that by the exercise of due care, particularly care in laying the colormix layer immediately following the laying of the uncolored layer, they can be made to adhere to each other and become one solid mass, as if laid in one layer one and one-half inches thick, and thus avoid the separation and cracking of the comparatively thin one-half inch colormix layer. The evidence tends to show that the colormix layer was laid for the most part from time to time on the day following the laying of the under layer. The evidence, I think, warrants the conclusion that had they been laid near the same time, as they could have been, they would have adhered together with no material resultant defects. The specifications did not specify the time of laying the colormix layer with reference to the laying of the under layer; but it seems to me that if good workmanship would call for the colormix being laid immediately after the laying of the under layer, as the evidence tends to show, then the specification that "all labor to be done in the most thorough and workmanlike manner" would call for the laying of the colormix layer immediately after the laying of the under layer. Here then seems to be at least one defective method of workmanship used by Larson in the laying of these floors, rendering it highly probable that their later developed defects were the result of such defective method of workmanship.
It is further contended in behalf of Larson, in substance, that, since the architect or his representative was present and saw the floors being laid in the manner above noticed, there was thereby an approval by the *Page 422 
district of the method of laying them and a waiver on the part of the district of any defects in the floors that might develop as the result of such method of laying them. It seems to me that this would be to wholly ignore the provisions of the specifications above quoted. If Larson had been, during the construction of these floors, specifically directed by the architect or his representative to pursue the method that was pursued in the laying of the floors, which the evidence does not show, we might have a somewhat different problem here. It does not seem to me, in the light of this express provision of the contract embodied in the specifications, that the district can be held to have approved Larson's method of laying these floors by merely having failed to direct him to pursue a different method in this detail of the workmanship. In its last analysis, this controversy presents nothing but questions of fact. I cannot see that the evidence preponderates against the learned trial court's findings and conclusions.
The judgment should be affirmed. *Page 423